UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 04-7428



In Re: CECIL EDWARD JACKSON,

                                                          Petitioner.




          On Petition for Writ of Mandamus. (CA-97-261)


Submitted:   December 17, 2004             Decided:   January 5, 2005


Before NIEMEYER and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Cecil Edward Jackson, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Cecil Edward Jackson petitions this court for a writ of

mandamus to compel the district court to act on his motion filed

under Fed. R. Civ. P. 60(b) on February 23, 2004.     Mandamus is a

drastic remedy, to be granted only in extraordinary circumstances.

In re Beard, 811 F.2d 818, 826 (4th Cir. 1987).   We find there has

been no undue delay by the district court.        We therefore deny

Jackson’s petition for writ of mandamus without prejudice to his

right to refile if the district court fails to act expeditiously on

his Rule 60(b) motion.   While we grant leave to proceed in forma

pauperis, we dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                    PETITION DENIED




                              - 2 -